DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 11, 24, and 256 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigo et al. (JPH07137206, hereinafter “Keigo”) in view of Hiroshi (JP2002029004).
In regard to claims 1, 24, and 25, Keigo discloses a packaging material that has a moisture-preventing property and a light-shielding property (abstract). The packaging material comprises a carrier layer of a paper support [0004]. The packaging material comprises a moisture proof layer [0004]. The examiner considers a moisture proof layer to be a barrier layer. The packaging material comprises a light-shielding layer that comprises carbon black and/or inorganic pigments that are used as a light-shielding agent [0006]. The light shielding layer comprises a polymer composition [0007]. The light-shielding layer is between the carrier layer and the barrier layer [fig. 1 and 0008]. 
Kiego is silent with regard to the light-shielding layer comprising titanium oxide particles in a proportion within a range from 14% to 18% by weight, and carbon black particles in a proportion within a range from 1.1% to 2.0% by weight.
Hiroshi disclose a liquid container material made of paper having shading properties (abstract). The material is formed of paper that comprises a surface thermoplastic synthetic resin layer, an outside carboard layer, a colored resin layer containing a shading color pigment and a white pigment and an inside carboard layer [abstract]. The color resin layer is a polyethylene resin in which a light-shielding color pigment and a white pigment are kneaded [0021]. The carbon black is preferably 0.05 to 2.0 % by weight [0021]. The titanium oxide is preferably 5.0 to 25% by weight [0023]. 
Kiego and Hiroshi both disclose packaging material that comprises a light-shielding polymer layer comprising carbon black and inorganic pigments. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the carbon black in an amount between 0.05 to 2 wt% and the titanium dioxide in an amount of 5 to 25% by weight as disclosed in Hiroshi in the light-shielding polymer layer of Kiego motivated by the expectation of forming a light-shielding layer that protects the product against visible light [0022].
Kiego and Hiroshi are silent with regard to the L value. It is known in the art that one method of measuring colors is the CIELAB color space. The color space uses three dimensions, wherein the L value is the lightness ranges which is from 0 (black) to 100 (diffuse white). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a carbon black coloring pigment filler with the titanium dioxide filler in the polymer composition of the polyethylene of Kiego to form an L value between 30 and 56 to produce an inner layer of a neutral mid-gray motivated by the expectation of forming a multilayer composite that results in mid-grey color while maintain light refracting from the fillers.
In regard to claim 8, Kiego is silent with regard to the carrier layer having at least one hole wherein the hold has been covered at least by the light shielding layer. 
Hiroshi discloses that the carrier is punched to form straw insertion holes [0041]. The holes are covered by the thermoplastic colored layer [0040].
Kiego and Hiroshi both disclose a packaging material formed of a paper carrier layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize punching holes to form straw insertion holes and covering the holes with the thermoplastic colored layer as disclosed in Hiroshi motivated by the expectation of forming a straw hole that has the appearance of foil and is sealed [0044].
In regard to claim 10, Kiego discloses that the moisture proof layer is preferably about 5 to 20 g/m2 [0005] which is in the range of 1 nm to 1 micrometer.  
In regard to claim 11, Kiego discloses a sheetlike composite [abstract].

Claim(s) 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigo et al. (JPH07137206, hereinafter “Keigo”) in view of Hiroshi (JP2002029004) in view of Duisken et al. (WO2014/023393, hereinafter “Duisken”).
In regard to claim 7, modified Keigo discloses a packaging material that comprises a carrier layer formed of paper. Modified Keigo is silent with regard to the paper having a transmittance of at least 0.4% for light within a wavelength range from 475 to 480nm.
Duisken discloses a sheetlike composite comprising a carrier layer, a barrier layer, and an inner polyethylene blend layer (abstract). Duiksen discloses that the carrier layer is Stora Enso Natura T Duplex Doppelstrich, Scott bond 200 J/m2, residual moisture content 7.5% (pg. 37 lines 3-4). This is the same carrier layer used by the applicant (specification pg. 71). Although Duiksen does not disclose that the carrier layer has a transmittance of at least 0.4% for light within a wavelength range from 475 to 480 nm, the claimed properties are deemed to be inherent to the structure in the prior art since the Duiksen teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Modified Keigo and Duiksen both disclose sheetlike composites used for packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the carrier layer of Duiksen as the carrier layer of Keigo motivated by the expectation of forming a composite for food packaging. 
In regard to claim 26, modified Keigo discloses that the carrier layer comprises carboard with a  basis weight within a range of 120 to 450 g/m2 (Duiksen pg. 11 lines 14-19 and 23-25). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the polymer layer with a thickness within the range from 10 to 40 µm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-8, 10, 13, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782